DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/14/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 07/14/2022 responsive to the Office Action filed 04/14/2022 has been entered. Specification and claims 28, 32 and 44 have been amended. Claims 44-56 were previously withdrawn. Claims 28-30 and 32-56 remain pending in this application.

Election/Restrictions

Applicant arguments, see Amendments pages 10-13 filed 07/14/2022, with respect to the Restriction requirement have been considered. However, the Restriction requirement has been finally made with the proper reason in the office action filed on 04/14/2022, thus the newly amended claim 28 cannot invalidate the finally made Restriction requirement.

Response to Arguments

The specification, in particular Pa [0089], has been amended to address the informality, thus the objection of Drawings has been withdrawn.
Applicant arguments, see Amendments pages 13-14 filed 07/14/2022, with respect to the rejection of the claim 28 under 102(a)(1) have been considered. Due to the amendment, the rejection of the claim 28 under 102(a)(1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Moussa et al. (US 2009/0283109) with Wienberg (US 2017/0252806).
Applicant arguments, see Amendments pages 15-20 filed 07/14/2022, with respect to the rejection of the claim 31 under 103 have been fully considered but are not persuasive.
Applicant argues that “although Wienberg may be arguably in the same field of endeavor, an additive manufacturing system, it is directed to exactly that - additive manufacturing. It is clearly not related to a post-exposure apparatus and is not suited for post-exposure. Rather, Wienberg teaches and shows that the working chamber is constantly filled to the brim with the powder participles in order to form a succeeding layer, as shown in FIGS. 2 and 3, below.” (page 16); “in view of the complete teaching of Weinberg, it would seem that with the powder receptacle 2 so filled, it would be impossible to irradiate a product received in the reception apparatus, as claimed in independent claim 28 ("a radiation apparatus for irradiating a product received in the reception apparatus"). Indeed, independent claim 28 has been amended to recite: "the product is free of surrounding powder positioned inside of the reception apparatus." Thus, Wienberg teaches away from its application to an apparatus that requires irradiating a product received in a reception apparatus.” (page 18), and “What the Examiner does not note is why, if "for the purpose of the same effect," anyone would want to replace the gears 48, 50 of Moussa with the independent motors 6, 7 of Weinberg. Certainly, the Examiner did not cite to any passage within either Moussa or Weinberg supporting the proposition that such a substitution would be desirable, much less possible.” (page 19).
These arguments are found to be unpersuasive because:
Even if Wienberg is not related to a post-exposure apparatus, Wienberg teaches an additive manufacturing system and Wienberg teaches a movement apparatus for moving the construction platform 2 relative to the energy input apparatus such that rotationally symmetrical workpieces can be manufactured particularly efficiently and with a high level of precision, since it is not necessary to move and adjust the energy input apparatus, or this is only necessary to a small extent (Pa [0013]). That is, Wienberg teaches two ways independent rotations of the platform for the purpose of multiple degrees of freedom system with a high level of precision that allows applying the energy in different directions and orientations relative to the platform without moving and adjusting the energy input apparatus. Thus, one would have found it obvious to substitute Wienberg’s movement apparatus for Moussa’s for the purpose of two ways independent rotations of the part retaining device 24 formed efficiently and with a high level of precision that allows applying radiation in different directions and orientations relative to the part retaining device without moving and adjusting the actinic radiation source.
Furthermore, Wienberg’s movement apparatus for two ways independent rotations of the part retaining device 24 formed efficiently and with a high level of precision is not necessary to be provided with the powder receptacle, in other words, it is not like Wienberg’s movement apparatus is inoperable just because there is no powder receptacle. Thus, one would have found it obvious to incorporate Wienberg’s movement apparatus in Moussa’s post processing system without powder for the purpose of obtaining the benefit of Wienberg’s movement apparatus.
	
Applicant arguments, see Amendments pages 20-21 filed 07/14/2022, with respect to the rejection of the claim 32 under 103 have been fully considered but are not persuasive.
Applicant argues that “Fujitsuka is directed to a washing machine. Applicant respectfully contends that Fujitsuka is, therefore, directed to non-analogous art and has been improperly combined with the cited prior art… In order for a reference to be "reasonable pertinent" to the problem, it must logically have commended itself to an inventor's attention in considering his problem… the problem of the present invention is entirely different, to wit, the need to overcome the large differences between the amount of irradiation at the surface of the product in comparison with the depth of the product. See, Specification ¶] [0018]. In contrast, the problems of Fujitsuka relate to rotation of a washing tub. Fujitsuka, ¶] [0015]-[0022]. There is nothing in Fujitsuka that logically commends itself to an inventor's attention in considering the problem of the present invention, that is, overcoming the large differences between the amount of irradiation at the surface of the product in comparison with the depth of the product. Applicant earnestly contends that Fujitsuka is non-analogous art.” (page 21)
These arguments are found to be unpersuasive because:
As Applicant cited above, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, even if Fujitsuka is not in the same field of endeavor, Fujitsuka is reasonably pertinent to the particular problem with which the applicant was concerned. Fujitsuka teaches that the invention is intended to provide afresh and excellently a washing machine configured, wherein a washing-tub can rotate by centering on each two rotating-shafts in different directions (Pa [0017]). The instant invention is concerned with even irradiation in respect of the surface of the product (Pa [0011]) and solve this issue by rotating the part with respect to multiple axis, thus “rotating the reception apparatus” by centering on each two rotating-shafts in different directions is reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, Fujitsuka is an analogous art. 
Furthermore, Moussa as applied to claim 28 teaches that the post-processing system also includes a fluid circulation device that exposes the part to a cleaning fluid so that the cleaning fluid removes any uncured build material that may remain on the part after the SFF process such that using this apparatus and/or method, a technician is able to clean and cure a part (Pa [0005]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Fujitsuka and substitute the spherical tub, two rotating shafts (14, 19), the rolling-wheel 16, and the disk 18 for the part retaining device and rotating portions in order to rotate the tub by centering on each two rotating-shafts in different directions so as to afresh and excellently perform cleaning of the part.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30, 33-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) in view of Wienberg (US 2017/0252806) (All of record).

With respect to claim 28, Moussa teaches a post-exposure apparatus (“post processing system 10”, Figs. 2, 5 and 8) for products produced by stereolithography comprising:
a reception apparatus (“a part retaining device 24”) for receiving a product produced by stereolithography (“a part retaining device 24 adapted to retain the part 26”, Pa [0037]), wherein the product is free of surrounding powder positioned inside of the reception apparatus;
a radiation apparatus (“an actinic radiation source 22”) for irradiating a product received in the reception apparatus (“the actinic radiation source 22 is in optical communication with the part when the part is within the housing, such that the part is cured by the actinic radiation.”, Pa [0036]); and
a movement apparatus (“a first rotating portion 32” and “a second rotating portion 46”) coupled between the reception apparatus and the radiation apparatus for producing a relative movement between the product received in the reception apparatus and the radiation apparatus (“the first rotating portion 32 rotates the part 26 about a first axis relative to the housing”, Pa [0038]; and “a second rotating portion 46 that rotates the part about a second (and different) axis relative to the housing”, Pa [0039]);
wherein the movement apparatus comprises a first guide apparatus (“a first rotating portion 32”) for guiding the relative movement along a first guide path and a second guide apparatus (“a second rotating portion 46”) for guiding the relative movement along a second guide path that differs from the first guide path (“the first and second rotating portions 32, 46 rotate the part 26 about the first and second axes”, Pa [0043]); and 
wherein the first guide apparatus (“32”) is coupled between the reception apparatus the and radiation apparatus, the second guide apparatus (“46”) is coupled between the reception apparatus and the radiation apparatus.
Moussa further teaches that a second rotating portion may not be similar to the second rotating portion of FIG. 8, to rotate the part about a second axis (Pa [0042]), but does not specifically teach that the first and second guide apparatus directly cause a mutually independent guide between the reception apparatus and the radiation apparatus.
In the same field of endeavor, additive manufacturing system, Wienberg teaches that a 3D printing device 10 for selective laser sintering includes a construction platform 2 (Pa [0035] and [0036]) and the construction platform 2 is mounted so as to rotate relative to the powder receptacle 1 about the rotational shaft 3 and a rotary drive motor 6 transmits a rotational movement to a rotary drive shaft 7 that is driven by the rotary drive motor 6 and in turn is in engagement with a corresponding thread on the underside of the construction platform 2, as a result, a rotational movement R7 of the rotary drive shaft 7 can be converted into a rotation of the construction platform 2 about the rotational shaft 3 on the rotary table 9 (Pa [0042]), as a result, in particular, rotationally symmetrical workpieces can be manufactured particularly efficiently and with a high level of precision, since it is not necessary to move and adjust the energy input apparatus, or this is only necessary to a small extent (Pa [0013]). That is, Wienberg teaches two ways independent rotations of the platform for the purpose of multiple degree of freedom system that allows applying the energy in different directions and orientations relative to the platform without moving and adjusting the energy input apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moussa with the teachings of Wienberg and substitute the rotational shaft 3, the rotary table 9, and a rotary drive shaft 7 for Moussa’s first and second rotating portions for the purpose of two ways independent rotations of the part retaining device 24 formed efficiently and with a high level of precision that allows applying radiation in different directions and orientations relative to the part retaining device without moving and adjusting the actinic radiation source.

With respect to claim 29, Wienberg as applied in the combination regarding claim 28 above further teaches that the second guide apparatus (“the rotary drive shaft 7”) is coupled to the first guide apparatus (“the rotational shaft 3”) and guided by the first guide apparatus (Fig. 3).

With respect to claim 30, Wienberg as applied in the combination regarding claim 29 above further teaches that the first guide apparatus (“the rotational shaft 3”) comprises a first axis of rotation (“R2”) and the second guide apparatus (“the rotary drive shaft 7”) comprises a second axis of rotation (“R7), about which a rotatable bearing (“one or more ball bearings 8”, Pa [0042]) is provided between the reception apparatus and the radiation apparatus, and the second axis of rotation is guided in a manner rotatable about the first axis of rotation (Fig. 3).

With respect to claim 33, Wienberg as applied in the combination regarding claim 28 above further teaches that the first guide path is a first circular path about a first axis of rotation (“R2”) and the second guide path is a second circular path about a second axis of rotation which extends obliquely to the first axis of rotation (“R7”).

With respect to claims 34-36, Moussa as applied to claim 28 above further teaches that the radiation apparatus has a single radiation source that radiates the stereolithographic product from only one direction (“only one actinic radiation source 22 is illustrated in FIG. 1”, Pa [0036]).

With respect to claim 38, Wienberg as applied in the combination regarding claim 28 above further teaches that the movement apparatus comprises a drive apparatus (“a lowering drive motor 5” and “a rotary drive motor 6”, Pa [0041], [0042]) for moving the reception apparatus along the first and the second guide path.

With respect to claim 39, Wienberg as applied in the combination regarding claim 38 above further teaches that the drive apparatus comprises a drive unit (“a lowering drive motor 5” and “a rotary drive motor 6”), a first transmission unit (“the rotational shaft 3”) for coupling the drive unit to the reception apparatus for a movement along the first guide path, and a second transmission unit (“the rotary drive shaft 7”) for coupling the drive unit to the reception apparatus for a movement along the second guide path. It is noted that the limitation “the first or second transmission unit is switchable between at least two different transmission ratios for changing the movement speed of the reception apparatus along the first or second guide path” is an intended use since the apparatus is capable of the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 40, Wienberg as applied in the combination regarding claim 38 above further teaches that the drive apparatus comprises a first drive unit (“a lowering drive motor 5”) for moving the reception apparatus along the first guide path and a second drive unit (“a rotary drive motor 6”) for moving the reception apparatus along the second guide path.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) in view of Wienberg (US 2017/0252806) as applied to claim 28 above, and further in view of Fujitsuka (US 2011/0271719) and Zenere (US 2016/0325309) (All of record).

With respect to claim 32, Moussa as applied to claim 28 teaches that the post-processing system also includes a fluid circulation device that exposes the part to a cleaning fluid so that the cleaning fluid removes any uncured build material that may remain on the part after the SFF process such that using this apparatus and/or method, a technician is able to clean and cure a part (Pa [0005]) and further teaches that a second rotating portion may not be similar to the second rotating portion of FIG. 8, to rotate the part about a second axis (Pa [0042]), but does not specifically teach that the reception apparatus comprises a guide element having a spherical guide surface that surrounds an interior and a fastening apparatus arranged in the interior for fastening the stereolithographic component; the first guide apparatus comprises a first roll which is mounted to be rotatable about a first axis and which is in contact with the spherical guide surface upon which the guide element rolls; and the second guide apparatus comprises a second roil which is mounted to be rotatable about a second axis that is arranged obliquely to the first axis and which is in contact with the spherical guide surface upon which the guide element rolls.
Fujitsuka relates to a washing machine and teaches that the washing machine 1 is provided with a washing tub 13 that is spherical (Pa [0131]), the washing-tub 13 that has on the same straight line a pair of the washing-tub-shaft 14 extended to a horizontal direction is supported rotatably by these the washing-tub-shaft 14 on the support-body-bearing 11 equipped in support-body 7 (Pa [0134]), and on the outer circumferential surface of the washing-tub 13, the rolling-wheel 16 that was formed to the toroidal of the circumferential direction by centering on the axis line of the washing-tub-shaft 14 is fixed (Pa [0135]), by the way, the rolling-wheel 16 corresponds in the present invention to one example of the rolling-part that is the convexity part formed so as to round the external surface of the washing-tub at one with the washing-tub (Pa [0136]) and under the washing-tub 13 between the washing-tub 13 and the support-body 7, the disk 18 is equipped for the rolling-wheel 16 to touch always (Pa [0137]) and the disk 18 is fixed to the inner-shaft 19 that can be rotated (Pa [0140]) so that the said rolling-part touches the said toroidal-rail-part so as to be able to transmit the rotation force (Pa [0030]) (Fig. 1). Fujitsuka teaches that the present invention is intended to provide afresh and excellently a washing machine configured, wherein a washing-tub can rotate by centering on each two rotating-shafts in different directions (Pa [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Fujitsuka and substitute the spherical tub, two rotating shafts (14, 19), the rolling-wheel 16, and the disk 18 for the part retaining device and rotating portions in order to rotate the tub by centering on each two rotating-shafts in different directions so as to afresh and excellently perform cleaning of the part. 
The combination is silent to a fastening apparatus arranged in the interior for fastening the stereolithographic component.
In the same field of endeavor, light-curing oven, Zenere teaches that the objects A are supported by supporting means 9 comprising a plate 9 a coupled to the drive shaft 8 of the electric motor 7 and a plurality of gripping members 9 b attached to the plate 9 a, each of which supports an object A (Pa [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Zenere and provide a plurality of gripping members with the spherical tub in order to grip the parts.

Claims 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) in view of Wienberg (US 2017/0252806) as applied to claim 28 above, and further in view of El-Siblani et al. (US 2017/0246804) (All of record).

With respect to claim 37, Moussa as applied to claim 28 above is silent to a radiation sensor for capturing the radiation intensity of the radiation source, wherein the radiation sensor is coupled by signaling to a radiation regulation unit that is embodied to regulate a radiation parameter of the radiation source and coupled by signaling to the radiation source.
In the same field of endeavor, apparatus for forming three-dimensional objects, El-Siblani teaches that the apparatus uses a build platform or solidification substrate which moves in multiple dimensions as solidification energy is supplied to a solidifiable material (Pa [0001]), and further teaches that the linear solidification device 42 includes a solidification energy sensor 122 to transmit the intensity of the solidification energy, generates a signal upon receipt of solidification energy, and transmit the signal to a controller (Pa [0142]-[0144]), and solidification energy source controller (not shown) which is operatively connected to solidification energy source 112 to change the energization state of solidification energy source 112 by selectively activating and deactivating it (Pa [0166]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moussa with the teachings of El-Siblani and provide the sensor and the controller in order to change the energization state of the radiation source.

With respect to claim 43, Moussa as applied to claim 28 above further teaches that the post-processing system 10 comprises a housing 12 (Pa [0034]) comprising an fluid tight interior so as to circulate the cleaning fluid therein (Fig. 6). Moussa further teaches the possibility of inserting the parts without the part retaining device 24, but it makes the technician require to perform multiple cleaning and/or curing processes while moving the part to different orientations for each process (Pa [0040]). However, Moussa does not specifically teach that the reception apparatus comprises a sealable housing that defines a fluid-tight interior within which the product produced by stereolithography is received and within which a gas or a liquid may he received.
In the same field of endeavor, apparatus for forming three-dimensional objects, El-Siblani teaches that the apparatus uses a build platform or solidification substrate which moves in multiple dimensions as solidification energy is supplied to a solidifiable material (Pa [0001]), and further teaches that the linear solidification device 42 moves along the travel (x) axis as it selectively projects solidification energy upward along the build (z) axis and progressively along the scanning (y) axis (Pa [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moussa with the teachings of El-Siblani and substitute the linear solidification device for Moussa’s actinic radiation source for the purpose of relative movement between the housing and the linear solidification device. In this modification, the housing would be the claimed reception apparatus comprising a sealable housing that defines a fluid-tight interior within which the product produced by stereolithography is received and within which a gas or a liquid may he received.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) in view of Wienberg (US 2017/0252806) as applied to claim 40 above, and further in view of Zenere (US 2016/0325309) (All of record).

With respect to claim 41, the combination as applied to claim 40 above is silent to a drive control unit coupled by signaling to the first or the second drive unit and which controls the speed of the first or the second drive unit.
In the same field of endeavor, light-curing oven, Zenere teaches that the moving means 106 comprise an electric motor 107 comprising electronic control means 112 provided with a programmable logic, that are configured to operate the step-by-step motor 107 so as to define a rotary motion (Pa [0053]), and the turning speed of the electric motor can be adjusted to a value such that the time taken by each object A to complete half a rotation is less than the time taken by the coating resin to become detached due to gravity, so any dripping of the resin onto the bottom 2 b of the light-curing chamber 2 can be avoided (Pa [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Zenere and provide the electronic control means with the motor 44 and adjust the turning speed of the motor 44 in order to prevent dripping of the resin onto the bottom.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) in view of Wienberg (US 2017/0252806) as applied to claim 28 above, and further in view of Van Tooren et al. (US 2017/0057167) (All of record).

With respect to claim 42, the combination as applied to claim 28 above does not specifically teach that the movement apparatus is configured such that a difference between the first and the second guide path is adjustable by virtue of the first guide path being defined by a first direction and the second guide path being defined by a second direction that is at an adjustable angle of between 0 and 180 in relation to the first direction.
In the same field of endeavor, 3D printing system, Van Tooren teaches that the print bed 24 is rotationally movable about the rotational point PR to allow roll (r), pitch (p), and yaw (w) rotational movement, and the print bed 24 can be rotated in any direction, independently, by controller 26 using the arm 28 connected to the receiver 30 of the print bed 24 (Pa [0021]) to provide degrees of freedom (Pa [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Van Tooren and substitute the print bed 24 with receiver 30, the arm 28, and the controller 26 for Wienberg’s rotating portions in order to provide added degrees of freedom between the part and the radiation apparatus. In this modification, the yaw (w) rotational axis can be adjustable depending on the roll (r) and/on pitch (p) rotations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742